Exhibit 10.7#
PREMIER EXHIBITIONS, INC.
2009 EQUITY INCENTIVE PLAN
RESTRICTED SHARES AGREEMENT
Summary of Restricted Share Grant
     Premier Exhibitions, Inc., a Florida corporation (the “Company”), grants to
the Participant named below, in accordance with the terms of the Premier
Exhibitions, Inc. 2009 Equity Incentive Plan (the “Plan”) and this Restricted
Shares Agreement (the “Agreement”), the following number of Restricted Shares,
on the Date of Grant set forth below:

         
 
  Name of Participant:   John A. Stone
 
  Number of Restricted Shares:   75,000
 
  Date of Grant:   August 6, 2009
 
  Vesting Dates:   1/3 on the first anniversary of the Date of Grant, 1/3 on the
second anniversary of the Date of Grant, and 1/3 on the third anniversary of the
Date of Grant

Terms of Agreement
     1. Grant of Restricted Shares. Subject to and upon the terms, conditions,
and restrictions set forth in this Agreement and in the Plan, the Company hereby
grants to the Participant as of the Date of Grant, the total number of
restricted Shares (the “Restricted Shares”) set forth above. The Restricted
Shares shall be fully paid and nonassessable.
     2. Vesting of Restricted Shares.
          (a) The Restricted Shares shall vest if the Participant shall have
remained in the continuous employ of the Company or a Subsidiary through the
vesting dates set forth below with respect to the portion of Restricted Shares
set forth next to such date:

      Vesting Date Portion of Shares Vested August 6, 2010   1/3   August 6,
2011   1/3   August 6, 2012   1/3

          (b) Notwithstanding the provisions of Section 2(a), the Restricted
Shares covered by this Agreement that have not yet vested under Section 2(a)
shall immediately vest if, prior to the applicable vesting date the
Participant’s employment with the Company and its Subsidiaries terminates by
reason of death or permanent disability (defined by reference to the Company’s
long-term disability plan covering the Participant).

 



--------------------------------------------------------------------------------



 



          (c) In addition, the Restricted Shares will vest in accordance with
the terms of Section 5(d) of the Employment Agreement between the Company and
the Participant, dated as of August 6,, 2009 (the “Employment Agreement”), if
and to the extent the applicable provisions under Section 5(d) of the Employment
Agreement are triggered.
          (d) For purposes of this Agreement, the continuous employment of the
Participant with the Company and its Subsidiaries shall not be deemed to have
been interrupted, and the Participant shall not be deemed to have ceased to be
an employee of the Company and its Subsidiaries, by reason of the transfer of
his employment among the Company and its Subsidiaries or a leave of absence
approved by the Committee.
     3. Forfeiture of Shares. The Restricted Shares that have not yet vested
pursuant to Section 2 (and any rights associated therewith, including without
limitation any dividends for which the record date occurs on or after the date
of forfeiture) shall be forfeited automatically without further action or notice
if the Participant ceases to be employed by the Company and its Subsidiaries
other than as provided in Section 2(b) or (c). In the event of a forfeiture of
the Restricted Shares, the stock book entry account representing the Restricted
Shares covered by this Agreement shall be cancelled.
     4. Transferability. The Restricted Shares may not be sold, exchanged,
assigned, transferred, pledged, encumbered or otherwise disposed of by the
Participant, except to the Company, by will or the laws of descent and
distribution, or as may otherwise be permitted by the Plan, until the Restricted
Shares have vested as provided in Section 2. Any purported transfer or
encumbrance in violation of the provisions of this Section 4 shall be void, and
the other party to any such purported transaction shall not obtain any rights to
or interest in such Restricted Shares. Any permitted transferee (other than the
Company) shall remain subject to all the terms and conditions applicable to the
Restricted Shares prior to such transfer.
     5. Change in Control. The Restricted Shares shall be subject to the
provisions of Section 19 of the Plan in the event of a Change in Control.
     6. Dividend, Voting and Other Rights. Except as otherwise provided herein,
from and after the Date of Grant, the Participant shall have all of the rights
of a shareholder with respect to the Restricted Shares, including the right to
vote the Restricted Shares and receive any cash dividends that may be paid
thereon (which such cash dividends shall be paid to the Participant at the same
time they are paid to the holders of Shares of the Company); provided, however,
that any additional Shares of the Company or other securities that the
Participant may become entitled to receive pursuant to a stock dividend, stock
split, combination of shares, recapitalization, merger, consolidation,
separation or reorganization or any other change in the capital structure of the
Company shall be considered Restricted Shares and shall be subject to the same
restrictions as the Restricted Shares covered by this Agreement.
     7. Custody of Restricted Shares; Stock Power. Until the Restricted Shares
have vested as provided in Section 2, the Restricted Shares shall be issued in
book-entry only form and shall not be represented by a certificate. The
restrictions set forth in this Agreement shall be reflected on the stock
transfer records maintained by or on behalf of the Company. The Participant
agrees that, in order to ensure compliance with the restrictions imposed on the

-2-



--------------------------------------------------------------------------------



 



Restricted Shares under this Agreement, the Company may issue appropriate “stop
transfer” instructions to its transfer agent, if any. By execution of this
Agreement and effective until the Restricted Shares have become vested as
provided in Section 2, the Participant hereby irrevocably constitutes and
appoints each of the Chief Executive Officer and the Chief Financial Officer of
the Company as attorney-in-fact to transfer the Restricted Shares on the stock
transfer records of the Company with full power of substitution. The Participant
agrees to take any and all other actions (including without limitation
executing, delivering, performing and filing such other agreements, instruments
and documents) as the Company may deem necessary or appropriate to carry out and
give effect to the provisions of this Agreement.
     8. No Employment Contract. Nothing contained in this Agreement shall confer
upon the Participant any right with respect to continuance of employment by the
Company and its Subsidiaries, nor limit or affect in any manner the right of the
Company and its Subsidiaries to terminate the employment or adjust the
compensation of the Participant.
     9. Relation to Other Benefits. Any economic or other benefit to the
Participant under this Agreement or the Plan shall not be taken into account in
determining any benefits to which the Participant may be entitled under any
profit-sharing, retirement or other benefit or compensation plan maintained by
the Company or its Subsidiaries and shall not affect the amount of any life
insurance coverage available to any beneficiary under any life insurance plan
covering employees of the Company or its Subsidiaries.
     10. Taxes and Withholding.
          (a) The Participant shall irrevocably elect on a form provided by the
Company, and no later than a date specified by the Company, to satisfy the
minimum amount required to be withheld for federal, state, local, foreign or
other taxes attributable to the vesting of the Restricted Shares by either
(i) surrendering to the Company a number of the Restricted Shares that becomes
vested hereunder with a value equal to the minimum required withholding (based
on the Fair Market Value of the Shares on the date of surrender); provided that
to prevent the issuance of fractional shares and the under-withholding of taxes,
the Participant agrees that the number of Restricted Shares surrendered shall be
rounded up to the next whole number of shares, or (ii) tendering a cash payment
to the Company at such time and in such amount as may be necessary to discharge
the obligations of the Company (or any of its Subsidiaries) for the payment
thereof. If the Participant does not elect a withholding method as provided
herein (or the election does not comply with the terms and conditions
established by the Company), then the required withholding obligation shall be
satisfied by the Company or Subsidiary (as applicable) using the method
described in Section 10(a)(i).
          (b) If the Company or any Subsidiary is required to withhold any
federal, state, local, foreign or other taxes in connection with any cash
dividends paid with respect to the Restricted Shares, then the Company or
Subsidiary (as applicable) shall have the right in its sole discretion to either
(i) withhold or cause to be withheld the required taxes from the payment of the
cash dividend, (ii) require the Participant to tender a cash payment to the
Company at such time and in such amount as may be necessary to discharge the
obligations of the Company (or any of its Subsidiaries) for the payment of the
required tax withholding, or (iii) deduct the required tax withholding from any
amount of salary, bonus, incentive compensation or other

-3-



--------------------------------------------------------------------------------



 



amounts otherwise payable in cash to the Participant (other than deferred
compensation subject to Section 409A of the Code).
     (c) If the Company or any Subsidiary is required to withhold any federal,
state, local, foreign or other taxes in connection with the Participant making
an election under Section 83(b) of the Code with respect to the Restricted
Shares, then the Company or Subsidiary (as applicable) shall have the right in
its sole discretion to either (i) require the Participant to tender a cash
payment to the Company at such time and in such amount as may be necessary to
discharge the obligations of the Company (or any of its Subsidiaries) for the
payment of the required tax withholding, or (ii) deduct the required tax
withholding from any amount of salary, bonus, incentive compensation or other
amounts otherwise payable in cash to the Participant (other than deferred
compensation subject to Section 409A of the Code). The Participant hereby agrees
to promptly submit a copy of any election made by the Participant pursuant to
Section 83(b) of the Code to the following address: Premier Exhibitions, Inc.,
3340 Peachtree Road, N.E., Suite 2250, Atlanta, Georgia 30326, Attention:
Corporate Secretary.
     11. Compliance with Law. The Company shall make reasonable efforts to
comply with all applicable federal and state securities laws and listing
requirements of the NASDAQ Global Market or any other national securities
exchange, as applicable, with respect to the Restricted Shares; provided,
however, notwithstanding any other provision of this Agreement, the Restricted
Shares shall not be delivered or become vested if the delivery or vesting
thereof would result in a violation of any such law or listing requirement.
     12. Amendments. Subject to the terms of the Plan, the Committee may modify
this Agreement upon written notice to the Participant. Any amendment to the Plan
shall be deemed to be an amendment to this Agreement to the extent that the
amendment is applicable hereto. Notwithstanding the foregoing, no amendment of
the Plan or this Agreement shall adversely affect the rights of the Participant
under this Agreement without the Participant’s consent unless otherwise provided
in the Plan.
     13. Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.
     14. Relation to Plan. This Agreement is subject to the terms and conditions
of the Plan. This Agreement, the Employment Agreement, and the Plan contain the
entire agreement and understanding of the parties with respect to the subject
matter contained in this Agreement, and supersede all prior written or oral
communications, representations and negotiations in respect thereto. In the
event of any inconsistency between the provisions of this Agreement, the
Employment Agreement, and the Plan, the Plan shall govern. Capitalized terms
used herein without definition shall have the meanings assigned to them in the
Plan. The Committee, acting pursuant to the Plan, shall, except as expressly
provided otherwise herein, have the right to determine any questions which arise
in connection with the grant of the Restricted Shares. All determinations and
decisions made by the Committee pursuant to the provisions of the Plan shall be
final, conclusive and binding on all persons.

-4-



--------------------------------------------------------------------------------



 



     15. Successors and Assigns. Without limiting Section 4, the provisions of
this Agreement shall inure to the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and assigns of the
Participant, and the successors and assigns of the Company.
     16. Governing Law. The interpretation, performance, and enforcement of this
Agreement shall be governed by the laws of the State of Georgia, without giving
effect to the principles of conflict of laws thereof.
     17. Use of Participant’s Information. Information about the Participant and
the Participant’s participation in the Plan may be collected, recorded and held,
used and disclosed for any purpose related to the administration of the Plan.
The Participant understands that such processing of this information may need to
be carried out by the Company and its Subsidiaries and by third party
administrators whether such persons are located within the Participant’s country
or elsewhere, including the United States of America. The Participant consents
to the processing of information relating to the Participant and the
Participant’s participation in the Plan in any one or more of the ways referred
to above.
     18. Electronic Delivery. The Participant hereby consents and agrees to
electronic delivery of any documents that the Company may elect to deliver
(including, but not limited to, prospectuses, prospectus supplements, grant or
award notifications and agreements, account statements, annual and quarterly
reports, and all other forms of communications) in connection with this and any
other award made or offered under the Plan. The Participant understands that,
unless earlier revoked by the Participant by giving written notice to the
Secretary of the Company, this consent shall be effective for the duration of
the Agreement. The Participant also understands that he or she shall have the
right at any time to request that the Company deliver written copies of any and
all materials referred to above at no charge. The Participant hereby consents to
any and all procedures the Company has established or may establish for an
electronic signature system for delivery and acceptance of any such documents
that the Company may elect to deliver, and agrees that his or her electronic
signature is the same as, and shall have the same force and effect as, his or
her manual signature. The Participant consents and agrees that any such
procedures and delivery may be effected by a third party engaged by the Company
to provide administrative services related to the Plan.
(Signatures are on the following page)

-5-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on
its behalf by its duly authorized officer and the Participant has also executed
this Agreement, as of the Date of Grant.

                  PREMIER EXHIBITIONS, INC.    
 
           
 
  By:   /s/ Christopher J. Davino
 
        Name: Christopher J. Davino         Title: President and Chief Executive
Officer    

     The undersigned hereby acknowledges receipt of a copy of the Plan Summary
and Prospectus, and the Company’s most recent Annual Report and Proxy Statement
(the “Prospectus Information”). The Participant represents that he or she is
familiar with the terms and provisions of the Prospectus Information and hereby
accepts the Restricted Shares on the terms and conditions set forth herein and
in the Plan.

                  /s/ John A. Stone                   Participant    
 
           
 
  Date:        August 6, 2009    
 
           

-6-